ACCEPTED
                                                                                       03-15-00116-CR
                                                                                               5972745
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   7/8/2015 9:13:11 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK


                              NO. 03-15-00116-CR
                                                                       FILED IN
STATE OF TEXAS                            §   IN THE            3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                          §
                                                                7/8/2015 9:13:11 AM
VS.                                       §   THIRD COURT         JEFFREY D. KYLE
                                          §                             Clerk
CHRISTOPHER RIVERA                        §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Christopher Rivera., Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 274th Judicial District Court of Hays

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Christopher

Rivera, and numbered CR-14-0448 in the District Court of Hays County, Texas.

      3.    Appellant was convicted of Retaliation.

      4.    Appellant was assessed a sentence to 6 years TDCJ. The 6 year

sentence was probated and Appellant was placed on 6 years probation on February

4, 2015.

      5.    Notice of appeal was given.

      6.    The clerk's record and the reporter's record were filed.
       7.     The appellate brief was presently due on or about July 6, 2015.

       8.     Appellant requests an extension of time of 1 day from the present

date, i.e. that the brief be due on or before July 9, 2015.

       9.     Appellant has filed the brief on July 8, 2015 but because of the due

date the brief is not timely filed.

       10.    Defendant is currently free on probation and not incarcerated.

       11.    Appellant relies on the following facts as good cause for the requested

extension:

       A.) Appellant’s mistake with regards to his believing the brief was efiled on

the July 6th was not intentional.

       B.) Appellant request that the court grant the extension to file the brief and

make the brief due on or after July 9, 2015 and that would make the brief filed on

July 8, 2015 timely.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.
                                      Respectfully submitted,

                                      RICKEY D. JONES
                                      ATTORNEY AT LAW
                                      1910 Pacific Ave, Ste 15100
                                      Dallas, Texas 75201
                                      Tel: (214) 742-0708
                                      Fax: (214) 742-5956




                                      By:
                                        Rickey D. Jones
                                        State Bar No. 00787791
                                        Attorney for Appellant




                        CERTIFICATE OF SERVICE

      This is to certify that on July 8, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hays

County, by facsimile transmission.




                                      Rickey D. Jones